17-516
     Liu v. Whitaker
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A205 050 448
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 19th day of December, two thousand
 5   eighteen.
 6
 7   PRESENT:
 8            John M. Walker, Jr.,
 9            Robert D. Sack,
10            Reena Raggi,
11                 Circuit Judges.
12   _____________________________________
13
14   BO LIU,
15                     Petitioner,
16
17                     v.                                        17-516
18                                                               NAC
19
20   MATTHEW G. WHITAKER, ACTING
21   UNITED STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                    Thomas D. Barra, New York, NY.
26
27   FOR RESPONDENT:                    Chad A. Readler, Principal Deputy
28                                      Assistant Attorney General; Keith
29                                      I. McManus, Assistant Director;
30                                      Edward C. Durant, Attorney, Office
31                                      of Immigration Litigation, United
32                                      States Department of Justice,
33                                      Washington, DC.
34
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Bo Liu, a native and citizen of the People’s

6    Republic of China, seeks review of a January 23, 2017,

7    decision of the BIA affirming a March 11, 2016, decision of

8    an Immigration Judge (“IJ”) denying him asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).     In re Bo Liu, No. A205 050 448 (B.I.A. Jan. 23,

11   2017), aff’g No. A205 050 448 (Immig. Ct. N.Y. City Mar. 11,

12   2016).       We   assume   the   parties’      familiarity   with   the

13   underlying facts and procedural history in this case.

14         Under the circumstances of this case, we have reviewed

15   the IJ’s decision as modified by the BIA, i.e., minus the

16   timeliness and adverse credibility findings the BIA declined

17   to reach.     See Xue Hong Yang v. U.S. Dep’t of Justice, 426

18   F.3d 520, 522 (2d Cir. 2005).           The only issue before us is

19   Liu’s claim that he has a well-founded fear of persecution in

20   China on account of his participation in three pro-Falun Gong

21   and   pro-democracy    protests    in    the   United   States.     The

22   applicable standards of review are well established.                See

23   8 U.S.C. § 1252(b)(4)(B); Hongsheng Leng v. Mukasey, 528 F.3d

24   135, 141 (2d Cir. 2008).
                                       2
1        Absent   past   persecution,   an   applicant    may   establish

2    eligibility for asylum by demonstrating a well-founded fear

3    of future persecution, 8 C.F.R. § 1208.13(b)(2), which must

4    be both subjectively credible and objectively reasonable,

5    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

6    The applicant “must make some showing that authorities in his

7    country of nationality are either aware of his activities or

8    likely to become aware of his activities.”          Hongsheng Leng,

9    528 F.3d at 143.

10       Liu did not assert that Chinese officials are aware of

11   his attendance at protests in the United States.

12   Furthermore, the agency was not compelled to conclude that

13   Chinese officials are likely to become aware of (or be

14   interested in) Liu’s protest activities in the United

15   States based solely on the publication of his photograph

16   attending such protests in 2011 and 2012.      See Y.C. v.

17   Holder, 741 F.3d 324, 334, 336-37 (2d Cir. 2013).          Indeed,

18   we have rejected as “most unlikely” the suggestion “that

19   the Chinese government is aware of every anti-Communist or

20   pro-democracy piece of commentary published online” and

21   found speculative claims that the Chinese government may

22   discover a few articles or pictures published on the

23   internet years earlier.   See id. at 334 (citing Jian Xing

24   Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (per curiam)
                                    3
1    (“In the absence of solid support in the record . . ., [an

2    applicant’s] fear is speculative at best”)).

3        Because Liu failed to satisfy his burden of proof that

4    Chinese authorities are aware, or likely to become aware, of

5    his participation in protests, the agency did not err in

6    concluding that he failed to establish a well-founded fear of

7    persecution.    See Hongsheng Leng, 528 F.3d at 142-43.    That

8    finding was dispositive of asylum, withholding of removal,

9    and CAT relief because all three claims were based on the

10   same factual predicate.    Paul v. Gonzales, 444 F.3d 148, 156-

11   57 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of removal

14   that the Court previously granted in this petition is VACATED,

15   and any pending motion for a stay of removal in this petition

16   is DISMISSED as moot.     Any pending request for oral argument

17   in this petition is DENIED in accordance with Federal Rule of

18   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

19   34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe
22                                 Clerk of Court
23




                                     4